NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT




JAMEL LEE BELL, DC #H32319,                     )
                                                )
              Appellant,                        )
                                                )
v.                                              )   Case No. 2D18-1049
                                                )
STATE OF FLORIDA,                               )
                                                )
              Appellee.                         )
                                                )

Opinion filed August 9, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County, Jalal A. Harb, Judge.

Jamel Lee Bell, pro se.



PER CURIAM.


              Affirmed.



SILBERMAN, MORRIS, and SLEET, JJ., Concur.